DETAILED ACTION
Non-final Office Action
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed February 19, 2021 which is a reissue of application 14/607,503 (U.S. Patent No. 9,573,152, published February 21, 2017).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-20 were published in US Patent 9,573,152.  A preliminary amendment was filed concurrently with the application on February 19, 2021.  By way of the preliminary amendment, original claim 1-3, 5-7, 9—11, 14, 15, 17 and 18 were amended. Therefore, claims 1-20 are currently pending in the application.  
Priority
In the non-provisional application 14/607,503, filed 1/28/2015, then-Applicant made a claim for foreign priority to Canadian application CA 2841279. This claim is found in the Application Data Sheet (ADS), filed 1/28/2015. At the time of filing, in 14/607,503, no certified copy of a Foreign Priority Application was filed.
The application was allowed on first action. The Notice of Allowance, mailed 2/18/2016, indicated that no certified copies of the foreign priority document were filed.
The application was abandoned. See Notice of Abandonment, mailed 6/7/2016.
Then-Applicant paid the patent issue fee and filed a petition, on 6/29/2016, to revive the application, under 37 CFR 1.137(b). 
On 7/5/2016, then-Applicant provided a copy of the foreign priority document CA 2841279.
On 12/30/2016, the Office of Petitions issued a decision granting the petition to revive, under 37 CFR 1.137(b).
Because the filing of the foreign priority document occurred after the payment of the issue fee, the foreign priority document is not on the face of the published patent.  See the Priority Acknowledgement mailed 2/2/2017 which clearly indicates that “the patent when published will not include the priority claim” since the priority claim was never perfected by filing a copy of the priority document in the image file wrapper (IFW) before payment of the issue fee.
From MPEP 1402, entitled  “Grounds for Filing,” Roman Numeral III:
III.    ERROR RELATED TO PRIORITY TO FOREIGN APPLICATION

A reissue was granted in Brenner v. State of Israel, 400 F.2d 789, 158 USPQ 584 (D.C. Cir. 1968), where the only ground urged was failure to file a certified copy of the original foreign application to obtain the right of foreign priority under 35 U.S.C. 119(a)-(d) before the patent was granted.

In Brenner, the claim for priority had been made in the prosecution of the original patent, and it was only necessary to submit a certified copy of the priority document in the reissue application to perfect priority. Reissue is also available to correct the "error" in failing to take any steps to obtain the right of foreign priority under 35 U.S.C. 119(a) -(d) before the patent was granted. See Fontijn v. Okamoto, 518 F.2d 610, 622, 186 USPQ 97, 106 (CCPA 1975) ("a patent may be reissued for the purpose of establishing a claim to priority which was not asserted, or which was not perfected during the prosecution of the original application"). In view of the changes to 37 CFR 1.55  that became effective May 13, 2015, the reissue applicant must also file a petition under 37 CFR 1.55(f) or (g), as appropriate, including a showing of good and sufficient cause for the delay in filing the certified copy. In a situation where it is necessary to make a priority claim in a reissue application that was not made in the original patent, the reissue applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.55(e).  See MPEP § 214 et seq.

Emphasis added.

If Patent Owner has filed this reissue, at least in part, in order to correct the foreign priority, Patent Owner must file a petition under 1.55(f) or (g).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “145” has been used to designate both the resilient annular disc (see Fig. 5; one way valve 102) and the liquid sealing disc distal end. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The reference characters  “90” and “91” are not found in the drawings.
Amendments to the drawings must comply with 37 C.F.R. 1.173(a)-(b), as follows:

(a) Contents of a reissue application. An application for reissue must contain the entire specification, including the claims, and the drawings of the patent. No new matter shall be introduced into the application. No reissue patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent, pursuant to 35 U.S.C. 251. 

(1) Specification, including claims. The entire specification, including the claims, of the patent for which reissue is requested must be furnished in the form of a copy of the printed patent, in double column format, each page on only one side of a single sheet of paper. If an amendment of the reissue application is to be included, it must be made pursuant to paragraph (b) of this section. The formal requirements for papers making up the reissue application other than those set forth in this section are set out in § 1.52. Additionally, a copy of any disclaimer (§ 1.321 ), certificate of correction (§§ 1.322  through 1.324 ), or reexamination certificate (§ 1.570 ) issued in the patent must be included. (See also § 1.178 ).

(2) Drawings. Applicant must submit a clean copy of each drawing sheet of the printed patent at the time the reissue application is filed. If such copy complies with § 1.84, no further drawings will be required. Where a drawing of the reissue application is to include any changes relative to the patent being reissued, the changes to the drawing must be made in accordance with paragraph (b)(3) of this section. The Office will not transfer the drawings from the patent file to the reissue application.

(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

Claims
The present reissue includes original claims 1-20.  Independent claim 1, (as per the patent, not as amended in the 02/19/2021 preliminary amendment), is reproduced below. 
1.  A piston pump comprising: 
a piston chamber-forming member 20 extending longitudinally about an axis 23 from an inner end 24 to an outer end 25; 
the piston chamber-forming member 20 defining a central chamber 26 therein coaxially about the axis within an annular chamber wall 27; 
the piston chamber-forming member having a liquid inlet 28 at the inner end in communication with a liquid 14 in a reservoir 13; 
a piston-forming element 22 coaxially slidably received within the chamber 26 in the piston chamber-forming member 20; 
the piston-forming element 22 comprising an elongate tubular stem 90 with a central passageway 63 longitudinally therethrough, the passageway 63 extending from an inner end 134 to an outer end; 
the piston-forming element 22 coaxially slidable within the piston chamber-forming member 20 between an extended position and a retracted position in a cycle of operation comprising a withdrawal stroke and a retraction stroke to draw the liquid 14 from the reservoir 13 via the liquid inlet 28 and discharge the liquid mixed with air through the outer end of the passageway 63; 
a liquid pump 70 formed between the piston chamber-forming member 20 and the piston-forming element 22 proximate the inner end 134 of the piston chamber-forming member 22, the liquid pump 70 operative in the cycle of operation to draw the liquid from the reservoir 13 via the liquid inlet 28 and discharge the liquid into the passageway 63 proximate the inner end 134 of the passageway 63; 
an inner air pump 170 formed between the piston chamber-forming member 20 and the piston-forming element 22 axially outwardly of the liquid pump 70 operative in the cycle of operation in a withdrawal stroke to draw air from the atmosphere and in a retraction stroke to discharge air into the passageway 63 through an inner air port 142 which extends radially inwardly through the stem 90 into the passageway 63; 
a first outer air pump 270 formed between the piston chamber-forming member 20 and the piston-forming element 22 axially outwardly of the inner air pump 170, the first outer air pump 270 operative in the cycle of operation in the withdrawal stroke to draw air from the atmosphere and in the retraction stroke to discharge air into the passageway 63 through a first outer air port 162 which extends radially inwardly through the stem 90 into the passageway 91 at an axial location on the stem 90 spaced axially outwardly of the inner air port 142; 
a first outer air sealing annular flange 203 on the piston chamber-forming member 20 axially outwardly of the inner air pump 170, the first outer air sealing annular flange 203 extending from the chamber wall 47 radially inwardly to an annular distal edge 232 in engagement with a radially outwardly directed first outer cylindrical wall 152 on the stem 91 axially inwardly of the first outer air port 162; 
the annular distal edge 232 of the first outer air sealing annular flange 203 engaging the first outer cylindrical wall 152 of the stem 91 to prevent fluid flow axially inwardly therepast, a first outer air sealing disc 256 on the stem 91 axially outwardly of the first outer air port 162 and axially outwardly of the first outer air sealing annular flange 203 on the piston chamber-forming member 20; the first outer air sealing disc 256 extending radially outwardly from the stem 91 to an annular distal edge 257 in engagement with a first cylindrical outer portion 210 of the chamber wall 47 on the piston chamber-forming member 22 axially outwardly of the first outer air sealing annular flange 203; 
the annular distal edge 257 of the first outer air sealing disc 256 engaging the first cylindrical outer portion 210 of the chamber wall 47 on the piston chamber-forming member 20 to prevent fluid flow axially upwardly therepast;
the first outer air pump 270 having a first outer air compartment 271 open to the first outer air port 162 and defined (a) annularly between the stem 90 of the piston-forming element 22 and the first cylindrical outer portion 210 of the chamber wall 47 of the piston chamber-forming member 20, and (b) axially between the first outer air sealing annular flange 203 and the first outer air sealing disc 256; 
in a cycle of operation in the withdrawal stroke, an axial distance between the first outer air sealing annular flange 203 and the first outer air sealing disc 256 increases thereby increasing a volume of the first outer air compartment 271 and drawing air into the first outer air compartment 271 and, in the refraction stroke, the axial distance between the first outer air sealing annular flange 203 and the first outer air sealing disc 256 decreases thereby decreasing the volume of the first outer air compartment 271 and discharging air from the first outer air compartment 271 through the first outer air port 162 into the passageway 63.


Claim Objections
The claims (claims 1-20) are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 1-3, 5-8, 10, 11, 14-16 and 18 are objected to because of the following informalities:  
With respect to claim 1, second paragraph from the bottom of page 2, “inner end 134” should be --inner end 24—to be consistent with Patent Owner’s previous amendment. Further, on page 3 of the amendment, “chamber wall 47” (all occurrences) should be – chamber wall 27--. See, for example, col. 5, line 42 (“annular chamber wall 27”).
With respect to claim 2, last line, “inner end 134” should be –inner end 24—See, for example, col. 5, line 39 and col. 17, ll. 1-2.
With respect to claim 3, “chamber wall 47” (all occurrences) should be – chamber wall 27--. Also, the “second outer air sealing annular flange 303” (all occurrences) should be -- second outer air sealing annular flange 331--(col. 7, ll. 52-55; Fig. 6).
With respect to claim 5, “second outer air sealing annular flange 303” should be -- second outer air sealing annular flange 331--.
With respect to claim 6, “chamber wall 47” (all occurrences) should be – chamber wall 27--. Further, “first outer air sealing annular flange 203” should be -- first outer air sealing annular flange 231—(col. 7, ll. 48-49; fig. 6).
With respect to claim 7, “chamber wall 47” (all occurrences) should be – chamber wall 27--.
With respect to claim 8, “chamber wall 47” (all occurrences) should be – chamber wall 27--.
With respect to claim 10, “first outer air sealing annular flange 203” (all occurrences) should be -- first outer air sealing annular flange 231—(col. 7, ll. 48-49; fig. 6).
With respect to claim 11, “first outer air sealing annular flange 203” (all occurrences) should be -- first outer air sealing annular flange 231— and  “second outer air sealing annular flange 303” (all occurrences) should be -- second outer air sealing annular flange 331--.
With respect to claim 14, “chamber wall 47” (all occurrences) should be – chamber wall 27--, and “first outer air sealing annular flange 203” (all occurrences) should be -- first outer air sealing annular flange 231—.
With respect to claim 15, “chamber wall 47” (all occurrences) should be – chamber wall 27--.
With respect to claim 16, “chamber wall 47” (all occurrences) should be – chamber wall 27--.
With respect to claim 17, “first outer air sealing annular flange 203” (all occurrences) should be -- first outer air sealing annular flange 231—.
With respect to claim 18, “first outer air sealing annular flange 203” (all occurrences) should be -- first outer air sealing annular flange 231—.
Appropriate correction is required.
The following is a quote from 37 C.F.R. 1.173(d):
“(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:

(1)The matter to be omitted by reissue must be enclosed in brackets; and 
(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.”
(Emphasis Examiner)

Amended  claims 1-3, 5-7, 9—11, 14, 15, 17 and 18 are objected to because of the following informalities:  
With respect to claims 1-3, 5-7, 9—11, 14, 15, 17 and 18, strikethrough is not permitted. Any deleted term that was originally part of the patent must be enclosed in brackets, per (37 C.F.R. 1.173(d)(1)).
Appropriate correction is required.

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
In the declaration filed 2/19/2021, Patent Owner has checked the box for “by reason of the patentee claiming more or less than he had the right to claim in the patent”, as well as “by reason of other errors”. However, under the declaration statement “At least one error upon which reissue is based is described below. if the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified”, there is no error stated.

Claim Rejections - 35 USC § 251
Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action
Claims 1-17 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period. A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
From MPEP 1412.03, section I:
“A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects. See, e.g., 37 CFR 1.175(b). A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims. For example, if any amended or newly added claim in the reissue contains within its scope any conceivable product or process which would not have infringed the patent, then that reissue claim would be broader than the patent claims. Tillotson, Ltd. v. Walbro Corp., 831 F.2d 1033, 1037 n.2, 4 USPQ2d 1450, 1453 n.2 (Fed. Cir. 1987); In re Ruth, 278 F.2d 729, 730, 126 USPQ 155, 156 (CCPA 1960); In re Rogoff, 261 F.2d 601, 603, 120 USPQ 185, 186 (CCPA 1958). A claim which covers something that the original claims do not is a broadened claim. A claim would be considered a broadening claim if the patent owner would be able to sue any party for infringement who previously could not have been sued for infringement. Thus, where the original patent claims only the process, and the reissue application newly adds product claims, the scope of the claims has been broadened because a party could not necessarily be sued for infringement of the product based on the claims of the original patent (if it were made by a different process).”
Patent 9,573,152 was published on February 21, 2017.  This reissue application was filed on February 19, 2021, 4 years after publication.
With respect to claim 1, the claim terminology “refraction” was deleted from original patented claim 1. Because of this deletion, amended claim 1 is now broader than patented claim 1.
With respect to claim 5, the claim terminology “first”, in “the first outer air sealing annular flange” was replaced with –second--. Because of this substitution, amended claim 5 is now broader than patented claim 5.
With respect to claim 7, the claim terminology “annular flange” was replaced with –disc--. Because of this substitution, amended claim 7 is now broader than patented claim 7.
With respect to claim 9, the claim terminology “outer” in “cylindrical outer air pump wall” was replaced with –inner--. Because of this substitution, amended claim 9 is now broader than patented claim 9.
With respect to claim 15, the claim terminology “annular flange” was replaced with –disc--. Because of this substitution, amended claim 15 is now broader than patented claim 15.
With respect to claim 17, the claim terminology “stem” in “outwardly directed stem wall” was replaced with –first outer cylinder--. Because of this substitution, amended claim 17 is now broader than patented claim 17.
In addition, With respect to claim 17, the claim terminology “outer” in “cylindrical outer air pump wall” was replaced with –inner--. Because of this substitution, amended claim 17 is now broader than patented claim 17.
Even if a claim is amended to clarify the language of that claim, the scope of the claim must not be broadened beyond the two-year period.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,753,152 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The patent to McNulty teaches a foam dispenser with 2 air pump chambers (see figure 2).
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees: 	/SC/ and /GAS/